DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi (US Pub. 20040207588) in view of Perrevoort et al. (DE 10127489 with reference made to provided machine translation and hereafter Perrevoort), Shibata et al. (USP 5798499 and hereafter Shibata), and Wu et al. (US Pub. 20170097727). 
As per claim 1, Shiomi teaches (in figures 4, 7, and 8) a liquid crystal device, comprising: a pair of substrates (111a and 111b); a liquid crystal (111c), disposed between the pair of substrates; and a plurality of heating units (111e and 111d in each of the areas Pa, Pb, and Pc), disposed on one of the pair of substrates (111a), wherein the plurality of heating units are separated from one another; wherein each of the plurality of heating units includes a first voltage line (electrodes 111e connected to control sections 7a, 7b, and 7c), a second voltage line (electrodes 111e connected to ground), and a plurality of heating lines (111d), and the heating lines are coupled between the first voltage line and the second voltage line (see figure 7 and paragraph 83) wherein one or more of the heating units comprises at least two heating lines of the plurality of heating lines in the same unit which are identical in length (see figure 7). 
Shiomi does not teach that the two heating lines are identical in thickness and different in a width. 
However, Perrevoort teaches (in figure 3) forming a display to have a circular shape in order to solved space and design specification problems (page 2 lines 9-11) which results in heating lines (20-25) of different lengths having non-uniform warming of the display (page 2 lines 11-12).
Shibata teaches (in figure 3) that when forming two heating lines (6 in S1 and 6 in S3) of different lengths in a single heating unit shorter heating lines (heating lines in region S2) should have smaller widths (                        
                            
                                
                                    d
                                
                                
                                    2
                                
                            
                            )
                        
                     than the widths longer heating lines (                        
                            
                                
                                    d
                                
                                
                                    1
                                
                            
                            )
                        
                     (heating lines is S1) (                        
                            
                                
                                    d
                                
                                
                                    2
                                
                            
                            =
                            
                                
                                    d
                                
                                
                                    1
                                
                            
                            (
                            
                                
                                    
                                        
                                            l
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            l
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            )
                        
                    ) such that the resistance value per unit length of the shorter lines (                        
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                    ) is higher than the resistance value per unit length of the longer lines (                        
                            
                                
                                    r
                                
                                
                                    1
                                
                            
                        
                    )  ((                        
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                            =
                            
                                
                                    r
                                
                                
                                    1
                                
                            
                            (
                            
                                
                                    
                                        
                                            l
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            l
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            
                                
                                    )
                                
                                
                                    2
                                
                            
                        
                    ) in order to provide uniform density of electric power (Col. 5 lines 46-60 and Col. 7 lines 30-47). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the display of Shiomi to have a circular shape such that at least two of the heating lines in Shiomi have different lengths in order to solve space and design specification problems as suggested by Perrevoort (page 2 lines 9-11) and to form the heating elements to have different widths in order to provide uniform density of electric power as taught by Shibata (Col. 5 lines 46-60). 
As such Shiomi in view of Perrevoort and Shibata teaches the claimed invention except for the limitation of the heating lines in the same unit being identical in thickness. 
However, as shown above Shibata teaches the densities of electric power for the heating lines is dependent on the resistances of the heating lines.
Wu teaches (in figure 2) that resistances of lines (204) of different lengths can be adjusted by setting a common thickness while adjusting the widths of the lines (see paragraphs 62-63).  
Additionally, Applicant has not disclosed that the specific formation is for a particular unobvious purpose, produces an unexpected/significant result, solves any stated or long standing problem in the art, or is otherwise critical. Further it appears that any number of arrangements would work equally as well.
Therefore, absent any showing of criticality, it would have been an obvious matter of design choice for one of ordinary skill in the art at the time the invention was filed to form the heating wires to have a uniform thickness while adjusting the resistances of the heating wires by changing the widths of the heating wires, since it appears that the device would work equally whether or not the only one of the widths or thicknesses of the heating wires are made different or both the widths and thicknesses are made to be different for wires of different lengths.
As per claim 2, Shiomi in view of Perrevoort, Shibata and Wu teaches a multi-layer material structure (111d and 111e in Shiomi as modified by Shiomi in view of Perrevoort, Shibata and Wu and 112 in Shiomi) disposed on one of the pair of substrates (111a in Shiomi), wherein the plurality of heating units (111e in and 111d in in Shiomi as modified by Shiomi in view of Perrevoort, Shibata and Wu in each of the areas Pa, Pb, and Pc) are within the multi-layer material structure.
As per claim 3, Shiomi in view of Perrevoort, Shibata and Wu teaches that one or more of the heating units (111e in and 111d in in Shiomi as modified by Shiomi in view of Perrevoort, Shibata and Wu in each of the areas Pa, Pb, and Pc) comprises at least two heating lines of the plurality of heating lines (111d in Shiomi as modified by Perrevoort, Shibata and Wu corresponding to 21 and 22 in Perrevoort) in the same heating unit which are different in a length (made to be different length under the modification with Perrevoort as shown in the rejection of claim 1 above).
As per claim 4, Shiomi in view of Perrevoort, Shibata and Wu teaches that one or more of the heating units comprises at least two heating lines (111d in Shiomi as modified by Perrevoort, Shibata and Wu corresponding to 20 and 21 in Perrevoort) of the plurality of heating lines in the same unit which are substantially identical in length.
As per claim 5, Shiomi in view of Perrevoort, Shibata and Wu teaches that one or more of the heating units comprises at least two heating lines (111d in Shiomi as modified by Perrevoort, Shibata and Wu corresponding to 20 and 21 in Perrevoort) of the plurality of heating lines in the same heating unit which have a substantially identical resistance value (same length, width, thickness, and material under the modification of Perrevoort, Shibata and Wu).
As per claim 6, Shiomi teaches (in figures 4, 7, and 8) that a voltage difference between the first voltage line and the second voltage line of one of the plurality of heating units (heating unit connected to 7b) is different from a voltage difference between the first voltage line and the second voltage line of another of the plurality of heating units (heating unit connected to 7A) (see paragraph 84).
As per claim 7, Shiomi teaches (in figures 4, 7, and 8) a liquid crystal device, comprising: a pair of substrates (111a and 111b); a liquid crystal (111c), disposed between the pair of substrates; and a plurality of heating units (111e and 111d in each of the left half of area Pa, the right half of area Pa, area Pb, and area Pc as shown in figure 7), disposed on one of the pair of substrates (111a), wherein the plurality of heating units are separated from one another; wherein each of the plurality of heating units includes a first voltage line (left half of electrode 111e connected to control section 7a, right half of electrode 111e connected to control section 7a, 111e connected to control section 7b, and 111e connected to control section 7c), a second voltage line (left half of electrode 111e connected to ground in area Pa, right half of electrode 111e connected to ground in area Pa, 111e connected to ground in area Pb, and 111e connected to ground in area Pc), and a plurality of heating lines (111d), and the heating lines are coupled between the first voltage line and the second voltage line (see figure 7 and paragraph 83) wherein one or more of the heating units comprises at least two heating lines of the plurality of heating lines in the same unit which are identical in length (see figure 7) wherein a first voltage difference between the first voltage line (left half of electrode 111e connected to control section 7a) and the second voltage line (left half of electrode 111e connected to ground in area Pa) of one of the plurality of heating units, and a second voltage difference between the first voltage line (right half of electrode 111e connected to control section 7a) and the second voltage line (right half of electrode 111e connected to ground in area Pa) of another of the plurality of heating units, wherein the one of the plurality of heating units is adjacent to the another of the plurality of heating units, and an absolute value of the first voltage difference is identical to an absolute value of the second voltage difference (connected to same voltage source 7a).
Shiomi does not teach that the two heating lines are identical in thickness and different in a width. 
However, Perrevoort teaches (in figure 3) forming a display to have a circular shape in order to solved space and design specification problems (page 2 lines 9-11) which results in heating lines (20-25) of different lengths having non-uniform warming of the display (page 2 lines 11-12).
Shibata teaches (in figure 3) that when forming two heating lines (6 in S1 and 6 in S3) of different lengths in a single heating unit shorter heating lines (heating lines in region S2) should have smaller widths (                        
                            
                                
                                    d
                                
                                
                                    2
                                
                            
                            )
                        
                     than the widths longer heating lines (                        
                            
                                
                                    d
                                
                                
                                    1
                                
                            
                            )
                        
                     (heating lines is S1) (                        
                            
                                
                                    d
                                
                                
                                    2
                                
                            
                            =
                            
                                
                                    d
                                
                                
                                    1
                                
                            
                            (
                            
                                
                                    
                                        
                                            l
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            l
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            )
                        
                    ) such that the resistance value per unit length of the shorter lines (                        
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                    ) is higher than the resistance value per unit length of the longer lines (                        
                            
                                
                                    r
                                
                                
                                    1
                                
                            
                        
                    )  ((                        
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                            =
                            
                                
                                    r
                                
                                
                                    1
                                
                            
                            (
                            
                                
                                    
                                        
                                            l
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            l
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            
                                
                                    )
                                
                                
                                    2
                                
                            
                        
                    ) in order to provide uniform density of electric power (Col. 5 lines 46-60 and Col. 7 lines 30-47). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the display of Shiomi to have a circular shape such that at least two of the heating lines in Shiomi have different lengths in order to solve space and design specification problems as suggested by Perrevoort (page 2 lines 9-11) and to form the heating elements to have different widths in order to provide uniform density of electric power as taught by Shibata (Col. 5 lines 46-60). 
As such Shiomi in view of Perrevoort and Shibata teaches the claimed invention except for the limitation of the heating lines in the same unit being identical in thickness. 
However, as shown above Shibata teaches the densities of electric power for the heating lines is dependent on the resistances of the heating lines.
Wu teaches (in figure 2) that resistances of lines (204) of different lengths can be adjusted by setting a common thickness while adjusting the widths of the lines (see paragraphs 62-63).  
Additionally, Applicant has not disclosed that the specific formation is for a particular unobvious purpose, produces an unexpected/significant result, solves any stated or long standing problem in the art, or is otherwise critical. Further it appears that any number of arrangements would work equally as well.
Therefore, absent any showing of criticality, it would have been an obvious matter of design choice for one of ordinary skill in the art at the time the invention was filed to form the heating wires to have a uniform thickness while adjusting the resistances of the heating wires by changing the widths of the heating wires, since it appears that the device would work equally whether or not the only one of the widths or thicknesses of the heating wires are made different or both the widths and thicknesses are made to be different for wires of different lengths.
As per claim 8, Shiomi in view of Perrevoort, Shibata and Wu teaches that a voltage value of the first voltage line (electrode 111e in Shiomi as modified by Perrevoort, Shibata and Wu connected to control sections 7a in area Pa in Shiomi) of one of the plurality of heating units is equal to a voltage value of the second voltage line (electrode 111e in Shiomi as modified by Perrevoort, Shibata and Wu connected to ground in area Pb in Shiomi) of another of the plurality of heating units (equal when voltage source is turned off see paragraphs 85-87 in Shiomi), wherein the one of the plurality of heating units is adjacent to the another of the plurality of heating units.
As per claim 13, Shiomi teaches (in figures 4, 7, and 8) a liquid crystal device, comprising: a pair of substrates (111a and 111b); a liquid crystal (111c), disposed between the pair of substrates; and a plurality of heating units (111e and 111d in each of the areas Pa, Pb, and Pc), disposed on one of the pair of substrates (111a), wherein the plurality of heating units are separated from one another; wherein the plurality of heating units includes a first voltage line (electrodes 111e connected to control sections 7a, 7b, and 7c), a second voltage line (electrodes 111e connected to ground), and a plurality of heating lines (111d), and the heating lines are coupled between the first voltage line and the second voltage line (see figure 7 and paragraph 83) wherein one or more of the heating units comprises at least two heating lines of the plurality of heating lines in the same unit which are identical in length (see figure 7). 
Shiomi does not teach that the two heating lines are identical in thickness and different in a width. 
However, Perrevoort teaches (in figure 3) forming a display to have a circular shape in order to solved space and design specification problems (page 2 lines 9-11) which results in heating lines (20-25) of different lengths having non-uniform warming of the display (page 2 lines 11-12).
Shibata teaches (in figure 3) that when forming two heating lines (6 in S1 and 6 in S3) of different lengths in a single heating unit shorter heating lines (heating lines in region S2) should have smaller widths (                        
                            
                                
                                    d
                                
                                
                                    2
                                
                            
                            )
                        
                     than the widths longer heating lines (                        
                            
                                
                                    d
                                
                                
                                    1
                                
                            
                            )
                        
                     (heating lines is S1) (                        
                            
                                
                                    d
                                
                                
                                    2
                                
                            
                            =
                            
                                
                                    d
                                
                                
                                    1
                                
                            
                            (
                            
                                
                                    
                                        
                                            l
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            l
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            )
                        
                    ) such that the resistance value per unit length of the shorter lines (                        
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                    ) is higher than the resistance value per unit length of the longer lines (                        
                            
                                
                                    r
                                
                                
                                    1
                                
                            
                        
                    )  ((                        
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                            =
                            
                                
                                    r
                                
                                
                                    1
                                
                            
                            (
                            
                                
                                    
                                        
                                            l
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            l
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            
                                
                                    )
                                
                                
                                    2
                                
                            
                        
                    ) in order to provide uniform density of electric power (Col. 5 lines 46-60 and Col. 7 lines 30-47). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the display of Shiomi to have a circular shape such that at least two of the heating lines in Shiomi have different lengths in order to solve space and design specification problems as suggested by Perrevoort (page 2 lines 9-11) and to form the heating elements to have different widths in order to provide uniform density of electric power as taught by Shibata (Col. 5 lines 46-60). 
As such Shiomi in view of Perrevoort and Shibata teaches the claimed invention except for the limitation of the heating lines in the same unit being identical in thickness. 
However, as shown above Shibata teaches the densities of electric power for the heating lines is dependent on the resistances of the heating lines.
Wu teaches (in figure 2) that resistances of lines (204) of different lengths can be adjusted by setting a common thickness while adjusting the widths of the lines (see paragraphs 62-63).  
Additionally, Applicant has not disclosed that the specific formation is for a particular unobvious purpose, produces an unexpected/significant result, solves any stated or long standing problem in the art, or is otherwise critical. Further it appears that any number of arrangements would work equally as well.
Therefore, absent any showing of criticality, it would have been an obvious matter of design choice for one of ordinary skill in the art at the time the invention was filed to form the heating wires to have a uniform thickness while adjusting the resistances of the heating wires by changing the widths of the heating wires, since it appears that the device would work equally whether or not the only one of the widths or thicknesses of the heating wires are made different or both the widths and thicknesses are made to be different for wires of different lengths.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shiomi (US Pub. 20040207588), Perrevoort et al. (DE 10127489 with reference made to provided machine translation and hereafter Perrevoort), Shibata et al. (USP 5798499 and hereafter Shibata), and Wu et al. (US Pub. 20170097727) as applied to claim 1 above and in view of Yokoyama et al. (US Pub. 20210027718 and hereafter Yokoyama). 
As per claim 11, Shiomi in view of Perrevoort teaches that the pair of substrates (111a and 111b in Shiomi as modified by Perrevoort) are circle (see figure 3 of Perrevoort).
Shiomi in view of Perrevoort does not specifically teach that the pair of substrates are oval.
However, Yokoyama teaches (in figure 3) forming a display (2) to be to be oval shape.  
However, applicant has not disclosed that the specific formation is for a particular unobvious purpose, produces an unexpected/significant result, solves any stated or long standing problem in the art, or is otherwise critical. Further it appears that any number of arrangements would work equally as well.
Therefore, absent any showing of criticality, it would have been an obvious matter of design choice for one of ordinary skill in the art at the time the invention was filed to have substrates be oval shaped, since it appears that the device would work equally whether or not the substrates are circular or oval shaped.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 11, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871